 Case 1:19-cr-00253-TSE Document 476 Filed 04/30/21 Page 1 of 16 PageID# 2605



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


 UNITED STATES OF AMERICA                             No. 1:19-CR-253-2

        v.                                            The Honorable T.S. Ellis, III

 DARRYL JULIUS POLO,                                  Sentencing Date: May 7, 2021
           a/k/a djppimp,

                       Defendant.


                 POSITION OF THE UNITED STATES ON SENTENCING

       The United States hereby submits its position on the sentencing of the defendant Darryl

Julius Polo a/k/a djppimp in accordance with Rule 32 of the Federal Rules of Criminal Procedure,

Section 6A1.3 of the U.S. Sentencing Guidelines, 18 U.S.C. § 3553(a), and the policy of this Court.

       The defendant helped build and run two of the biggest illegal streaming operations in the

United States, both of which had more content than any competing licensed streaming service.

       First, the defendant ran a site called iStreamItAll (“ISIA”), an online, subscription-based

service headquartered in Las Vegas, Nevada that permitted users to stream and download

copyrighted television programs and movies without the permission of the relevant copyright

owners. See Polo Statement of Facts (“SOF”), Dkt. 133, at ¶ 1. According to the defendant, ISIA

made available to its subscribers more than 118,479 different television works and 10,980

individual movies, which he stated “was more content than that offered by Netflix, Hulu, Vudu,

Amazon Prime, and other licensed streaming services.” Id. at ¶ 5. In fact, the defendant sent out

emails to potential subscribers highlighting ISIA’s huge catalog of works and urging them to

cancel Netflix, Hulu, and similar services, and subscribe to ISIA instead. Id. The defendant

admitted that he made over $1 million from ISIA and his other piracy services, and that he used the


                                                 1
 Case 1:19-cr-00253-TSE Document 476 Filed 04/30/21 Page 2 of 16 PageID# 2606



profits from ISIA to further its illegal operation and in doing so he engaged in money laundering.

Id. at ¶¶ 14-15.

       Second, before the defendant devoted himself to ISIA, he worked as a computer

programmer at Jetflicks, another online, subscription-based service headquartered in Las Vegas

that permitted users to stream and, at times, download copyrighted television programs without the

permission of the relevant copyright owners. Id. at ¶¶ 22-38. Like ISIA, Jetflicks had a huge

inventory of television shows; as of April 24, 2017, Jetflicks claimed to have 183,285 television

episodes. See Exh. A. The defendant worked at Jetflicks from May 2012 to September 2013 and

then again from December 2015 to July 2016. Id. at ¶¶ 31 and 36. At Jetflicks, he conspired with

co-defendants Kristopher Dallmann, Douglas Courson, Felipe Garcia, and Peter Huber to obtain

television episodes from pirate sites, process them, and make them available to subscribers for

payment. Id. at ¶¶ 30-37. Besides configuring software for and writing computer scripts to obtain

illegal content for Jetflicks, he helped develop the Jetflicks Android smartphone application

(“app”). Id. at ¶ 31. Both ISIA and Jetflicks were accessible from various devices and platforms,

including computer operating systems, smartphones, tablets, smart televisions, video game

consoles, digital media players, set-top boxes, and web browsers. Id. at ¶ 1.

       On December 12, 2019, as part of a plea agreement, the defendant pleaded guilty to five

counts of the indictment, specifically, Count One, conspiracy to commit criminal copyright

infringement, in violation of 18 U.S.C. § 371; Count Six, criminal copyright infringement by

distributing a copyrighted work being prepared for commercial distribution, in violation of 17

U.S.C. § 506(a)(1)(C) and 18 U.S.C. §§ 2319(d)(2) and 2; Count Eight, misdemeanor criminal

copyright infringement by reproduction or distribution in violation of 17 U.S.C. §§ 506(a)(1)(A)

and 106(1) and (3) and 18 U.S.C. §§ 2319(b)(3) and 2; Count Eleven, misdemeanor criminal

copyright infringement by public performance, in violation of 17 U.S.C. 506(a)(1)(A) and 106(4)


                                                 2
 Case 1:19-cr-00253-TSE Document 476 Filed 04/30/21 Page 3 of 16 PageID# 2607



and 18, U.S.C. §§ 2319(b)(3) and 2; and Count Sixteen, money laundering in violation of Title 18,

U.S.C. §§ 1956(a)(1)(A)(i) and (B)(i) and 2. See Polo Plea Agreement, Dkt. 132.

       In the Presentence Investigation Report (“PSR”), the probation officer assigned to this case

determined that, for these five counts, the defendant has an offense total of 25, a criminal history

category of II, and a Guidelines range of 63 to 78 months of prison. PSR, at ¶ 126-27. As

explained below—after a careful review of the PSR, plea agreement, and U.S. Sentencing

Guidelines—the government partly disagrees with this calculation. Rather, the government

believes that the defendant has an offense total of 23, a criminal history category of II, and a

Guidelines range of 46-57 months.

       Furthermore, the government believes that this is the exceptional case where the Court

should sentence the defendant at the top end of the Guidelines range. For one thing, after the

defendant pleaded guilty, new evidence emerged to provide a better estimate of the scope of the

defendant’s actions and the damage he caused. For example, the government now believes that the

total estimated infringement amount for ISIA is over $40 million and the infringement amount for

the two periods that the defendant worked at Jetflicks is an estimated $8 million, for a total of $48

million.1 PSR, at ¶ 23. If the Court were sentencing the defendant based on this full infringement




       1
          The Court may make a reasonable estimate of the infringed amount using any relevant
information. See U.S.S.G. § 2B5.3 appl. nt. 2(E). Where an infringing item is a digital or
electronic reproduction of the infringed item, the court bases the infringement amount on the
retail value of the infringed item multiplied by the number of infringing items. See U.S.S.G.
§ 2B5.3 app. nt. 2; United States v. Shi Chang Huang, 491 Fed. Appx. 382, 385 (4th Cir. 2012).

       The $40 million estimate is based on ISIA’s inventory and estimated streams/downloads of
ISIA’s inventory by subscribers, as well as the average/typical retail price of a television episode
and a movie. This number does not even include all of the downloads the defendant made to create
the ISIA catalog (to obtain a single high-quality television episode or movie, a pirate may need to
download numerous works from pirate sites; the quality of illegal works on such sites can vary
widely). Based on a small sample of log files from istreamitall.com, the government believes that


                                                  3
 Case 1:19-cr-00253-TSE Document 476 Filed 04/30/21 Page 4 of 16 PageID# 2608



amount of $48 million—which is extremely conservative—the defendant’s Guideline range would

be 135 to 168 months. However, the government will abide by the plea agreement and only

request a 12-level increase for the defendant’s infringement amount pursuant to Section

2B5.3(b)(1) and 2B1.1(b)(1)(G). Polo Plea Agreement, at ¶ 4. 2

       Accordingly, pursuant to the plea agreement, the PSR, and the sentencing factors set forth

in 18 U.S.C. § 3553(a), the United States respectfully recommends that the Court sentence the

defendant to 57 months in prison.

                                         BACKGROUND

       Although the Supreme Court rendered the federal Sentencing Guidelines advisory in

United States v. Booker, 543 U.S. 220 (2005), “a sentencing court is still required to ‘consult

[the] Guidelines and take them into account when sentencing.’” United States v. Clark, 434 F.3d

684, 685 (4th Cir. 2006) (quoting Booker, 543 U.S. at 264). The Supreme Court has directed

district courts to “begin all sentencing proceedings by correctly calculating the applicable

Guidelines range.” Gall v. United States, 552 U.S. 38, 49 (2007). The sentencing court,

however, “may not presume that the Guidelines range is reasonable.” Id. at 50. The “Guidelines

should be the starting point and the initial benchmark,” but the sentencing court must also



the defendant probably downloaded an average of 63 television episodes and six movies a day
during his operation of ISIA.

         Similarly, for Jetflicks, the government estimates that the infringement amount is
around $37.5 million. This number is based on Jetflicks’ inventory, its additional downloads
during the period of its operation, and streams/downloads of Jetflicks’ catalog, as well as the
average/typical retail price of a television episode. Because all of the Jetflicks’ conspirators
other than Dallmann worked at Jetflicks for only portions of the conspiracy, it makes sense to
calculate an infringement amount for each defendant based on the approximate time that
defendant participated in the conspiracy. Since Dallmann operated Jetflicks for
approximately 3216 days and the defendant worked there approximately 684 days, the
infringement amount for the defendant for his work at Jetflicks would be around $8 million.

       2
         The plea agreement provides that “[a]ny stipulation on a Guideline provision does not
limit the parties’ arguments as to 18 U.S.C. § 3553(a).” Polo Plea Agreement, at ¶ 4.
                                                 4
 Case 1:19-cr-00253-TSE Document 476 Filed 04/30/21 Page 5 of 16 PageID# 2609



“consider all of the § 3553(a) factors” in determining the appropriate sentence. Id. at 49-50; see

also Clark, 434 F.3d at 685. Ultimately, the sentence imposed must be “sufficient, but not greater

than necessary to comply with the purposes set forth in” § 3553(a). United States v. Midgett, 2016

WL 542141, at *1 (E.D. Va. Feb. 9, 2016).

I.     Guidelines Calculation

       In the plea agreement, the government and defendant agreed that the five counts group

under Section 3D1.2(d) of the Guidelines and that under Section 3D1.3(b) the defendant’s offense

level should be determined under Section 2B5.3 rather than Section 2S1.1. 3 Polo Plea Agreement,

Dkt. 132, at ¶ 4. The parties agreed that the defendant’s base level is 8 pursuant to Section

2B5.3(a); the infringement amount is more than $250,000, but not greater than $550,000, thus

resulting in a 12-level increase pursuant to Sections 2B5.3(b)(1) and 2B1.1(b)(1)(G); the offense

involved the display, performance, publication, reproduction, or distribution of a work being

prepared for commercial distribution, resulting in a 2-level increase pursuant to Section

2B5.3(b)(2); and the offense involved the manufacture, importation, or uploading of infringing

items, resulting in a 2-level increase pursuant to Section 2B5.3(b)(3). Id. Thus, the parties agreed

to a minimum offense level of 24. The parties did not agree on any further sentencing issues

related to the Guidelines.

       In the PSR, the probation officer found that the five counts group under Section 3D1.2(c) of

the Guidelines and that under Section 3D1.3(a), the defendant’s offense level should be determined

under Section 2S1.1 rather than Section 2B5.3 because the money laundering count would have the




       3
         Section 3D1.2(d) applies if the offense level is determined largely on aggregate harm or if
the offense behavior is ongoing or continuous in nature and the offense guideline is written to
cover such behavior. This subsection specifically references the grouping of counts covered by
Sections 2B5.3 and 2S1.1, which include the criminal copyright infringement and money
laundering counts to which the defendant pleaded guilty.

                                                 5
 Case 1:19-cr-00253-TSE Document 476 Filed 04/30/21 Page 6 of 16 PageID# 2610



highest offense level. 4 PSR, at ¶¶ 76-77. Under Section 2S1.1(a)(1), the base offense level is

determined by the offense level of Section 2B5.3. 5 That would include the base offense level and

specific offense characteristics to which the parties agreed in the plea agreement, which add up to a

minimum adjusted offense level of 24.

       In addition, the probation officer found that the defendant was convicted under 18 U.S.C.

§ 1956, resulting in a 2-level increase pursuant to Section 2S1.1(b)(2)(B), and that the defendant

used a specific skill in a manner that significantly facilitated the commission or concealment of the

offense, resulting in another 2-level increase pursuant to Section 3B1.3. That would mean an

adjusted offense level of 28.

       The government agrees that the defendant was convicted under 18 U.S.C. § 1956 and that

this specific offense characteristic should count if the Court was proceeding under Section 2S1.2.

However, because the government and the defendant agreed in the plea agreement to proceed under

Section 2B5.3 of the Guidelines, the government does not argue for that specific offense

characteristic here.

       The government also agrees with the probation officer that the defendant used a specific

skill in a manner that significantly facilitated the commission or concealment of the offense.

However, this adjustment would only apply under Section 2B5.3, not Section 2S1.1. As discussed

in more detail below, the defendant did use his computer programming and coding skills to commit

and conceal criminal copyright infringement but did not use any special skills to commit or conceal

his money laundering. Pursuant to application note 2(C) to 2S1.1, the special skill adjustment in


       4
         The probation officer presumably relied on application note 6 to Section 2S1.2, which
provides that where a defendant is convicted of a count of laundering funds and a count for the
underlying offense from which the laundered funds were derived, the counts shall be grouped
under Section 3D1.2(c). In turn, Section 3D1.2(c) provides that the offense level should be
calculated based on the highest offense level of the counts in the group.
       5
        The offense level from Section 2B5.3 includes the base offense level, specific offense
characteristics, cross references, and special instructions. USSG § 1B1.5(b)(1).
                                                    6
 Case 1:19-cr-00253-TSE Document 476 Filed 04/30/21 Page 7 of 16 PageID# 2611



Section 3B1.3 would only apply to money laundering, not criminal copyright infringement. Thus,

the adjusted offense level under 2B5.3 would be 26 and the adjusted offense level under 2S1.1

would be 26 as well.

       In short, even if the Court calculates the offense level under Section S21.1 (as

recommended by the probation officer), there is no prejudice to the defendant given what the

government and defendant agreed to in the plea agreement. Assuming that the Court would

provide a special skill adjustment for the defendant under Section 2B5.3—which is certainly

warranted given the defendant’s use of his computer programming and coding skills for copyright

infringement—the adjusted offense level would be the same under 2B5.3 as it is under S21.1,

namely, 26.

       Finally, the parties agreed that the defendant has assisted the government in the

investigation of the defendant’s own misconduct by timely notifying authorities of his intention to

enter a plea of guilty, and the government agrees that the defendant clearly accepted responsibility

for his crimes, which results in a one- and then an addition two-level decrease in the offense level

pursuant to to Section 3E1.1(b) and (a). As a result, the defendant has a total offense level of 23.

       The PSR further notes that the defendant has a criminal history category of II. Id. at ¶ 96.

Accordingly, the government believes that the defendant has a total offense level of 23 and a

Guideline range of 46 to 57 months. Id. at ¶ 127. As discussed below, the government believes

that a sentence of 57 months, at the high end of this range is appropriate.

II.    The 18 U.S.C. § 3553(a) Factors

       18 U.S.C. § 3553(a)(1) provides that, in determining a sentence, courts must consider the

nature and circumstances of the offense, as well as the history and characteristics of the defendant.

Additional factors outlined in § 3553(a)(2) include the need for the sentence to reflect the

seriousness of the offense; to promote respect for law; to provide just punishment for the offense;


                                                  7
 Case 1:19-cr-00253-TSE Document 476 Filed 04/30/21 Page 8 of 16 PageID# 2612



to afford adequate deterrence to criminal conduct; and to protect the public from further crimes of

the defendant. 18 U.S.C. § 3553(a)(2)(A)-(C).

       The probation officer did not identify any factors that would warrant a departure from the

applicable sentencing guideline range. The government agrees.

       A.      The Nature And Circumstances Of The Offense

       In terms of numbers, online piracy represents one of the biggest crimes in the United States

and the world. See https://dataprot.net/statistics/piracy-statistics/ (noting that there were 190 billion

visits to pirate sites in 2018, 17.38 billion in the United States alone). Many people visit pirate

sites and stream and download pirated works; they steal intellectual property with no compensation

to the copyright owner. Here, though, the defendant took online piracy to unprecedented levels.

Essentially, the defendant created what amounted to an illegal version of Netflix—the most popular

legitimate streaming service in the world—but with more content.

       The defendant ran this illegal streaming service for over five years. He registered the

domain name istreamitall.com in August 2014 and operated ISIA until the government seized the

domain in September 2019. See Polo SOF, at ¶ 1. In his plea agreement, the defendant admitted

that ISIA offered its subscribers 118,479 different television episodes and 10,980 individual

movies. Id. at § 5. To join ISIA, users had to choose one of several subscription plans: a monthly

option at $19.99, a quarterly option at $54.99, a semi-annual option at $99.99, and a yearly option

at $179.99. Id. at § 10. In comparison, in 2010, Netflix offered its U.S. subscribers 530 different

television shows (each with multiple episodes) and 6755 individual movies, and in 2019, it offered

1859 television shows and 3989 movies. See https://flixable.com/netflix-museum/. For U.S.

subscriptions, in 2010, Netflix charged $7.99 a month, and in 2019, it charged $8.99 a month for

basic service, $12.99 a month for standard service, and $15.99 a month for premium service (the

more expensive subscription tiers offered better video qualities and allowed shows to be watched


                                                   8
 Case 1:19-cr-00253-TSE Document 476 Filed 04/30/21 Page 9 of 16 PageID# 2613



simultaneously on more devices). See https://www.fastcompany.com/90341399/netflix-prices-just-

went-up-again-heres-every-rate-hike-ever. In short, ISIA had more content than any other

competing legitimate streaming service including Hulu, Vudu, and Amazon Prime, and even

charged its subscribers more. Worse, the defendant sent out emails to potential subscribers

highlighting ISIA’s huge catalog of works and urging them to cancel those licensed services and

subscribe to ISIA instead. Polo SOF, at ¶ 5.

       A legitimate streaming service such as Netflix can spend billions of dollars to license works

to show its subscribers. See https://www.statista.com/statistics/707302/netflix-video-content-

budget/#:~:text=In%202020%20video%20streaming%20service,at%2017%20billion%20U.S.%20

dollars (noting that Netflix spent $17.3 billion on video content in 2020). However, the defendant

did not spend a penny. Rather, the defendant obtained infringing television programs and movies

from pirate sites around the world—including some of the globe’s biggest torrent and Usenet NZB

sites specializing in infringing content such as The Pirate Bay, RARBG, TorrentDay, NZBplanet,

NZBgeek, and NZB Finder—using various automated computer scripts that ran 24 hours a day,

seven days a week. Polo SOF, at ¶ 7. Specifically, the defendant used sophisticated computer

programming to scour global pirate sites for new illegal content; to download, process, and store

the shows; and then make those episodes available on servers in Canada to ISIA subscribers for

streaming and downloading. Id. In short, the defendant used his expertise in computer

programming and coding to amass a huge inventory of infringing television episodes and movies

and then provide those to thousands of paid subscribers, repeating the profits. One partial list of

ISIA subscribers for a 27-month period from September 4, 2014, through December 5, 2016,

shows 18,551 successful credit and debit card transactions by subscribers, which equates to ISIA

receiving on average 22 subscription fee payments every day. Id. at ¶ 2.




                                                  9
Case 1:19-cr-00253-TSE Document 476 Filed 04/30/21 Page 10 of 16 PageID# 2614



       The defendant created and ran ISIA himself, with assistance from computer programmers

he hired through an online marketplace. However, he was entirely responsible for its operations

and kept all of the money he made. Moreover, the defendant also ran other piracy services and

associated internet domains. For example, starting at least in 2012, he operated

SmackDownOnYou (“SDOY”), BoxBusters.TV, Jailbreakingtheipad, and MixtapeUG. Id. at ¶ 12-

14. SDOY was a Usenet NZB indexer service that enabled users, for a fee, to search for and

download movies, television shows, and other files without permission from copyright owners.

The defendant also used SDOY to source infringing works for ISIA. The defendant even ran a site

called MixtapeUG, which was focused on music piracy. That site (and related smartphone app)

facilitated the streaming and downloading of music via the internet, including copyrighted songs

that were otherwise available through legitimate commercial distribution sources. All these

operations, especially ISIA, were quite profitable; the defendant admitted to earning over $1

million from his piracy operations. For example, from December 1, 2016 through August 25,

2019, the defendant processed $1,158,717.71 through just one of the many payment gateway and

processors he used. Almost all of that money was from ISIA. Id. at ¶ 14.

       Before starting ISIA, the defendant worked at Jetflicks during two different periods using

his computer programming and coding skills to build another massive piracy operation there but

one focusing just on television shows. Jetflicks claimed to have over 183,200 television episodes,

even more content than ISIA. Exh. A. From May 2012 to September 2013, the defendant’s

responsibilities included helping to develop the Jetflicks Android smartphone app, boost the

number of Jetflicks subscribers, and improve Jetflicks’ ability to collect, process, and make

infringing television shows available to subscribers. Id. at ¶ 31. Later, from December 2015 to

July 2016, the defendant returned to Jetflicks, resuming his duties as a computer programmer. Id.

at ¶¶ 35-37. Besides coding, he responded to complaints about broken shows, requests for new


                                                 10
Case 1:19-cr-00253-TSE Document 476 Filed 04/30/21 Page 11 of 16 PageID# 2615



shows, billing issues, questions about customer accounts, reports about system problems, and

queries about how to use Jetflicks on specific devices.

       The defendant also aided Dallmann and other co-conspirators’ efforts to hide their illegal

activities from copyright owners and avoid enforcement. For example, shortly after Dallmann

received a cease-and-desist letter from the Motion Picture Association of America (“MPAA”) in

November 2012 for copyright infringement, the defendant searched the internet for “mpaa website

moles,” “fake mpaa user account,” “correct letter to dmca [Digital Millennium Copyright Act]

response,” and “dmca reply,” and visited various related sites, including an article entitled “MPAA

/ RIAA Want U.S. to Help Quash The Pirate Bay.” Id. at ¶ 29.

       The defendant pleaded guilty early in the case before the government had obtained much

evidence regarding the full scope of ISIA and the damages he caused. As mentioned, the

government estimates that the infringement amount for the defendant for both ISIA and Jetflicks is

at least $48 million and likely much higher.

       In sum, in scale and ambition, the defendant’s crimes were remarkable. The nature and

circumstances of those offenses suggests that the defendant merits a sentence at the high end of the

Guidelines.

       B.      History And Characteristics Of The Defendant

       The defendant’s personal history and characteristics show a person deeply embedded in the

piracy scene, who devoted his considerable computer programming skills to creating large

operations that automated the collection, processing, and sharing of enormous numbers of

infringing works. Polo SOF, at ¶¶ 1-13; PSR, at ¶¶ 26-38. With his computer scripts and software

doing the tedious work of assembling a catalog of infringing works every day, he could focus on

attracting subscribers and making money.




                                                 11
Case 1:19-cr-00253-TSE Document 476 Filed 04/30/21 Page 12 of 16 PageID# 2616



         The defendant’s criminal history also shows multiple criminal charges beginning at a young

age. PSR, at ¶ 91-94. In addition, in 2010, he was sued by Dish Network, Echostar Technologies,

and Nagrastar for multiple violations of the Digital Millennium Copyright Act and

Communications Act. Id. at ¶ 123. Essentially, the companies alleged that the defendant was a

satellite pirate who distributed software files that enable consumers to illegally intercept and

decrypt pay-television programming without authorization and without paying a subscription fee.

The court awarded the plaintiffs a $250,000 judgment against the defendant, but he was undeterred.

He simply moved to another area of intellectual property theft that he perhaps thought was less

risky.

         The government appreciates that the defendant has acknowledged that he used his

considerable knowledge of computers for illegal gain and that he now understand how this hurts

legitimate industry. Id. at ¶ 73. However, it is notable that the defendant continued to operate ISIA

even after the FBI descended on his house on November 16, 2017 and seized the electronic devices

he used to run his piracy services from Las Vegas. Polo SOF, at ¶ 4. The defendant did not stop

running ISIA then, and did not even halt after being indicted in August 2019. In fact, the defendant

did not stop until the government seized two domains he used for ISIA in September 2019. Id. at

¶ 1. And even then the defendant apparently emailed subscribers that he planned to fight the

indictment. See https://www.cordcuttersnews.com/istreamitall-it-all-shuts-down-following-

federal-grand-jury-indictment/.

         In short, the history and characteristics of the defendant demonstrate that he deserves a

sentence at the high end of the Guidelines.

         C.     Seriousness Of The Offense And The Need To Promote Respect For Law And
                Deterrence

         The Court should send a message that piracy is theft, and impose a sentence consistent with

the scope of the two massive illegal operations that the defendant helped build and run and the

                                                   12
Case 1:19-cr-00253-TSE Document 476 Filed 04/30/21 Page 13 of 16 PageID# 2617



damage they caused. While the defendant enjoyed the profits he earned from piracy, at the time he

was apparently oblivious to the impact of his crimes on copyright owners and licensees. He robbed

creators of hard-earned compensation, and made it harder for producers to recoup the large

investments that go into the production of new movies and television shows. The defendant even

offered movies that had not yet been made available for sale to the general public in the U.S. for

authorized download or on DVD or Blu-Ray. Such pre-release piracy is particularly harmful to a

movie’s success. See, e.g., https://www.cmu.edu/entertainment-analytics/documents/impact-of-

piracy-on-sales-and-creativity/an%20-empirical-analysis-of-the-impact.pdf (finding that pre-

release piracy causes significantly larger losses to box-office revenue than post-release piracy).

       A recent report from the U.S. Chamber of Commerce on digital video piracy shows just

how harmful the actions of the defendant and others involved with intellectual property theft are.

This report found that online piracy costs the U.S. economy from $29.2 billion to $71 billion a

year, with pirated videos viewed over 200 billion times. See

https://www.theglobalipcenter.com/wp-content/uploads/2019/06/Digital-Video-Piracy.pdf, at ii.

The report also found that streaming piracy has now surpassed download-based piracy as the

primary vehicle for infringing videos, with 80 percent of piracy now attributable to streaming. Id.

at 1. According to the study, pirated versions of U.S.-produced television shows were viewed over

126 billion times every year and U.S.-produced movies 26.6 billion times. Id. at 5. Moreover, the

report found that the U.S. television and movie industries lose billions of dollars each year from

piracy, and that online piracy costs 230,000 to 560,000 American jobs each year. Id. at 14.

       Given the scale and duration of the defendant’s work with both ISIA and Jetflicks, he was

responsible for a not insignificant percentage of these losses and costs, and he should be held

accountable. The defendant’s crimes were serious, and the Court should be clear about the need to




                                                  13
Case 1:19-cr-00253-TSE Document 476 Filed 04/30/21 Page 14 of 16 PageID# 2618



promote respect for the law and to deter others who might similarly see internet piracy as an easy

way to make money. The Court should sentence the defendant to 57 months.

III.   Restitution

       The government requests that the Court delay a determination on the matter of restitution in

this case until after the trial of the remaining six co-defendants for two reasons.

       First, based on the outcome of the trial, the Court may decide to hold the defendants jointly

and severally liable for the full restitution amount or otherwise apportion liability among the

defendants to reflect each defendant’s contribution to the victim’s loss or the defendant’s economic

circumstances. See 18 U.S.C. § 3664(h); see also, e.g., United States v. Williams, 319 F.Supp.3d

812, 817-18 (E.D.Va. 2018) (Ellis, J) (holding that because all the defendants contributed to the

victim’s losses, the Court could make each defendant jointly and severally liable for the full

restitution amount). Making a restitution determination regarding the defendant at this time may be

premature.

       Second, MPAA—and possibly individual right holders victimized by the defendant—will

want to provide information to the Court regarding their losses, which could include not only lost

income but also costs incurred participating in the investigation and prosecution. See id. at

§ 3663A(b)(4); Exh. B. As such, delaying a determination regarding restitution in this matter

would conserve the time and resources of the Court, the Probation Office, victims and their

representatives, defendants, defense counsel, and government counsel.

IV.    Forfeiture

       At sentencing, the Government will ask the Court to enter the consent order of forfeiture

that will be provided to the Court.




                                                   14
Case 1:19-cr-00253-TSE Document 476 Filed 04/30/21 Page 15 of 16 PageID# 2619



                                         CONCLUSION

       For the reasons stated above, the United States respectfully requests that the Court impose a

sentence of 57 months.


                                              Respectfully submitted,


 Date: April 30, 2021                         Raj Parekh
                                              Acting United States Attorney


                                                             /s/
                                              Matthew A. Lamberti
                                              Special Assistant United States Attorney,
                                                Eastern District of Virginia
                                              Senior Counsel,
                                                Computer Crime and Intellectual Property Section
                                              United States Department of Justice
                                              1301 New York Avenue, NW, Suite 600
                                              Washington, DC 20530
                                              Phone: (202) 514-1026
                                              Email: Matthew.Lamberti@usdoj.gov


                                                             /s/
                                              Alexander P. Berrang
                                              Monika Moore
                                              William E. Fitzpatrick
                                              Assistant United States Attorneys
                                              United States Attorney’s Office
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              Phone: (703) 299-3700
                                              Fax: (703) 299-3981
                                              Email: Alexander.P.Berrang@usdoj.gov
                                              Email: Monika.Moore4@usdoj.gov
                                              Email: William.Fitzpatrick@usdoj.gov




                                                15
Case 1:19-cr-00253-TSE Document 476 Filed 04/30/21 Page 16 of 16 PageID# 2620




                                  CERTIFICATE OF SERVICE

        I hereby certify that on April 30, 2021, I electronically filed the foregoing with the

 Clerk of Court using the CM/ECF system, which will send a notification of that electronic

 filling (NEF) of the foregoing to the attorneys for the defendants.

        I have also sent a copy via email to:

               Karen M. Riffle
               United States Probation Officer
               Karen_Riffle@vaep.uscourts.gov



                               By:                        /s/
                                       Matthew A. Lamberti
                                       Special Assistant United States Attorney,
                                        Eastern District of Virginia
                                       Senior Counsel,
                                         Computer Crime and Intellectual Property
                                       Section United States Department of Justice
                                       1301 New York Avenue, NW, Suite
                                       600 Washington, DC 20530
                                       Phone: (202) 514-1026
                                       Email: Matthew.Lamberti@usdoj.gov
